COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00491-CV


NANCY SIMENSTAD                                                       APPELLANT

                                           V.

R. KEITH SPENCER AND BAILEY &                                         APPELLEES
GALYEN


                                       ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion To Dismiss.”          It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: January 19, 2012




                              2